EXHIBIT 10.1

LOGO [g70084g29z87.jpg]

February 12, 2009

Bonita Lee

2112 Walker Lane

Fullerton, CA 92833

Dear Ms. Lee,

It is a pleasure to extend an offer of employment to you for the position of
Executive Vice President, Chief Operating Officer. You will report directly to
the President and Chief Executive Officer.

Your first day of employment will be March 1, 2009. The following will confirm
the terms of your employment with Nara Bank.

 

1. Salary. Your annualized gross salary will be $230,000 ($8,846.15 bi-weekly
gross).

 

2. Stock Options. The Bank shall recommend to the Board of Directors that you be
provided with an option to purchase 40,000 shares of common stock of Nara
Bancorp, Inc. at a price of $8.64 per share. Such options shall vest over five
years at 20% a year on each anniversary day. All other terms relating to the
granting of shares is subject to the terms of the Stock Option Plan under which
the options are granted.

 

3. Singing Bonus. You will be paid a signing bonus of $45,000.

 

4. Long Term Incentive Plan. You will have the opportunity to participate in
Nara Bank’s Long Term Incentive Plan.

 

5. Change in Control. You will be eligible for one year’s base salary and
accrued bonus, if any, upon a change in control.

 

6. Car allowance. You will be paid a car allowance of $1,150 per month ($530.77
per pay period).

 

7. Benefits. You are eligible to participate in any life insurance, benefits, as
well as vacation, sick leave, medical, dental, vision, 401(k), and ESOP, and any
other employee benefits plans normally provided to other executives of the Bank.

You understand that as an employee with Nara Bank you will have access to
confidential and proprietary information, which we consider private and protect
adamantly. We also resolve any disputes between you and us by arbitration.
Therefore, this offer is conditioned on your execution and delivery of an
Arbitration Agreement, which is enclosed with this letter. We are an at-will
organization which means either party may terminate the relationship at any time
with or without cause and with or without notice.

I am delighted to extend this offer to you and look forward to working together.
Please indicate your acceptance of this offer by signing one copy of this letter
and Arbitration Agreement. The terms of this offer supersede any prior
representations or terms, whether expressed orally or in writing.

 

Sincerely, /s/ Min Kim

Min Kim,

President and Chief Executive Officer

 

Acceptance:              

Bonita Lee

Attachments: Arbitration Agreement

    Date